Title: John Love to Thomas Jefferson, 16 July 1817
From: Love, John
To: Jefferson, Thomas


          
            Dear Sir
            Buckland
July 16th 1817.
          
          At an early period of the summer, the President passed on this road, when I had the pleasure of seeing him: He was then satisfyed from the different appearances of the common wheats, and the kind here called the Lawler that the latter
			 was uninjured by the Hessian fly, and engaged from me 200 bushls for himself, and 200 for you, to Whom He mentioned his intention to write on the subject—I have still a considerable portion of my crop to dispose of, but orders for it have been received
			 to a considerable amount from different parts of the U. States, & will probably soon be equal to the quantity to be disposed of in this neighbourhood—It may therefore be proper that I should
			 more
			 certainly at this time be informed of your wishes on the subject, as I have  not had the honor of hearing from you—If more should be wished I can supply it, or if less it will be a matter of no
			 importance. I see small parcels of it have been raised this year on James river you have therefore probably seen the growth of it, or I would inclose a
			 stalk, it is I think much hardier than that of any other kind—But as the cause of the exemption of this wheat from the ravages of the fly could not be satisfactorily agreed on by the members of
			 the
			 committees of this neighbourhood, it was not in our power to make any public statement on this part of the subject—
          The crops in this neighbourhood of the Lawler wheat are of good quality, not quite so heavy as the last year; The growth has been very great as might be expected, my crop is entirely clear of disease, altho I am told in the neighbourhood of Fauquir C.h. the smut has appeared in considerable quantity—My farm has not yet been visited with this dreadfull disease, & I believe it has not found its way to James river, I think from what I have seen in this neighbourhood it is attributable to bad seed, as it is very much the custom here to cut wheat in a green state, & the seed does not mature so perfectly as when left to the process of nature—
          
          By middle or 20th of August, I could be prepared to deliver wheat for seed—
          Be pleased Sir to accept the assurance of my most respectfull recollections, & perfect esteem—and best wishes for your happiness—I am Sir your Obt Srvt
          Jno Love
        